



Exhibit 10.2


FIRST AMENDMENT TO THE TAX RECEIVABLES AGREEMENT
FIRST AMENDMENT TO THE TAX RECEIVABLES AGREEMENT (this “Amendment”), dated as of
April 4, 2017, by and among AgroFresh Solutions, Inc., f/k/a Boulevard
Acquisition Corp., a Delaware corporation (the “Company”), The Dow Chemical
Company, a Delaware corporation (“TDCC”), Rohm and Haas Company, a Delaware
corporation (“ROH”), and AgroFresh Inc., an Illinois corporation (“AgroFresh”).
WITNESSETH:
WHEREAS, the Company and TDCC have entered into that certain Stock Purchase
Agreement, dated as of April 30, 2015 (as amended, the “Stock Purchase
Agreement”); and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement, the Company, TDCC, ROH and AgroFresh have entered
into that certain Tax Receivables Agreement, dated as of July 31, 2015 (the “Tax
Receivables Agreement”), pursuant to which the Company is required to make
certain payments to ROH, and the parties to the Tax Receivables Agreement wish
to modify such payments due and payable in respect of the 2016 tax year and any
tax year thereafter.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, covenants and agreements herein contained, and for other good
and valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto hereby agree as follows:
1.
Amendment to Tax Receivables Agreement. The Tax Receivables Agreement is hereby
amended, as it applies to the Covered Taxable Years (as defined in the Tax
Receivables Agreement) ending after December 31, 2015, by replacing all
references to “eighty-five percent (85%)” with “fifty percent (50%)” in Sections
5(b), 5(c) and 5(f) of the Tax Receivables Agreement.

2.
General Representations. As an inducement to the other parties hereto to enter
into this Amendment, each party hereto hereby represents and warrants to the
other parties hereto the following:

a.
Organization; Good Standing; Qualification. Such party is validly existing and
(where such concept is applicable) in good standing under the Laws of its
jurisdiction of organization and has all requisite corporate or other business
entity power and authority to conduct its business as currently conducted,
except where the failure to be in good standing or to have such power and
authority would not materially impair such party’s ability to consummate the
transactions contemplated hereby or comply with the terms and provisions hereof
applicable to such party.

b.
Authority; Approvals. Such party has requisite power and authority to execute
and deliver this Amendment, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This Amendment has been duly
authorized and duly and validly executed and delivered by such party and
(assuming due authorization, execution and delivery by the other parties hereto)
constitutes legal, valid and binding obligations of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by the Enforceability Limitations.

c.
No Violation. Neither the execution and delivery of this Amendment by such party
nor the consummation by such party of the transactions contemplated hereby nor
compliance by such party with any of the terms or provisions hereof applicable
to such party will (i) violate any provision of such party’s constituent
documents, (ii) violate any Law applicable to such party or any of its
respective assets or (iii) violate, conflict with, result in a breach of any
provision of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination or
cancellation of, or result in the creation of any Lien upon any of the assets of
such party under any of the terms, conditions or provisions of any Contract to
which such party is a party, or by which their or any of its assets may be
bound, except, in the case of clauses (ii) and (iii) where such violation
conflict, breach, default, termination, cancellation or Lien (as applicable)
would not materially impair such party’s ability to consummate the transactions
contemplated hereby or to comply with the terms and provisions hereof applicable
to such party.

d.
Consents and Approvals. Except for filings by the Company with the SEC required
under the Exchange Act, no consents or approvals of or filings or registrations
with any Governmental Authority, or of or with any third party, are necessary in
connection with the execution and delivery by such party of this Amendment or
the consummation by such party of the transactions contemplated hereby and
compliance by such party with any of the provisions hereof.

3.
Miscellaneous.






--------------------------------------------------------------------------------





a.
No Other Amendments; Effect of Amendment. Except as specifically amended above,
the Tax Receivables Agreement shall remain in full force and effect and is
hereby ratified and confirmed in all respects. Whenever the Tax Receivables
Agreement is referred to in the Tax Receivables Agreement, the Stock Purchase
Agreement or in any other agreements, documents and instruments, such reference
shall be deemed to be to the Tax Receivables Agreement as amended by this
Amendment.

b.
Further Assurances. On and after the execution of this Amendment, each party
hereto shall execute and deliver to any other party such documents, agreements
and other instruments as may be reasonably requested by such other party and are
required to effectuate the transactions contemplated by the Tax Receivables
Agreement as amended by this Amendment.

c.
Counterparts. This Amendment may be executed in any number of counterparts
(including by .pdf file exchanged via email or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

d.
Applicable Law. This Amendment shall be governed exclusively by and construed
and enforced exclusively in accordance with the internal Laws of the State of
New York without giving effect to the principles of conflicts of law thereof.

e.
Capitalized Terms. Capitalized terms used in this Amendment that are not
otherwise defined herein have the meanings given to such terms in the Stock
Purchase Agreement.

f.
Joint Drafting. This Amendment shall be deemed to be the joint work product of
the parties hereto any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.



[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by as
of the date first written above by their respective officers thereunto duly
authorized.




 
AgroFresh Solutions, Inc.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer








--------------------------------------------------------------------------------





 
THE DOW CHEMICAL COMPANY
 
 
 
 
/s/ Eric P. Blackhurst
 
By:
Eric P. Blackhurst
 
Title:
Authorized Representative






--------------------------------------------------------------------------------





 
ROHM AND HAAS COMPANY
 
 
 
 
/s/ Mark Gibson
 
By:
Mark Gibson
 
Title:
Chief Financial Officer and Treasurer










--------------------------------------------------------------------------------





 
AGROFRESH INC.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer




